DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 17/102,271 filed on November 24, 2020 in which claims 1-20 are presented for examination.

3.	This application is in condition for allowance except for the following formal matters: 
Drawings
	The drawings are objected to because the labeling numbers should be provided with descriptive text and rectangular boxes shown in the drawings should be provided with descriptive text labels Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

4.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
5.	Claims 1-20 are allowed over the prior art of record.
 	In regard to claims 1-20, the closest prior art, WO 2017054816 A1, discloses
a control devices system (52) for controlling a fluid system (10), which has at least one transmission actuator (18), at least one valve (40, 42) and at least one pump (12, 14), for clutch and transmission actuation, having a central control device (68) or a group of control devices (44, 46, 48, 50, 66, 72), from which at least one control device (44, 46) is designed to control the at least one transmission actuator (18) and at least one control device (44, 48, 50) is designed to control the at least one pump (12, 14), wherein the central control device (62) or one of the control devices (44, 46, 48, 50, 72) from the group of control devices (44, 46, 48, 50, 66, 72) is designed to control the at least one valve (40, 42) or a plurality of the control devices (48, 50) from the group of control devices (44, 46, 48, 50, 66, 72) are interconnected via an OR logic (76) to form a common control system for the at least one valve (40, 42).
However, the closest prior art fails to disclose:
“the coordinating module being designed to:
i) receive, from each respective control module of the plurality of control modules, fault messages with respect to an operating state of the associated mechanical and/or hydraulic unit and/or the associated actuator; and
ii) establish a malfunction based on the fault messages received, and in response, counteract the malfunction established by a countermeasure in the form of a modification of the operation of at least one of the actuators from the at least one group.”

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661